Citation Nr: 1222335	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-21 422	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran had active military service from January 1949 to May 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the instant matter has been the subject of three prior Board remands.  The case was most recently before the Board in June 2011, at which time the matter was remanded for procedural compliance and further development.  Among other things, the Board noted that the Veteran had raised a new theory of entitlement for his claim of service connection for rheumatoid arthritis.  He had alleged that service-connected posttraumatic stress disorder (PTSD) may have caused or had an effect on his rheumatoid arthritis.  (The Veteran was awarded service connection for PTSD in July 2010.)  The Board therefore remanded the matter, in part, for the Veteran to be afforded a VA examination that addressed whether the Veteran's rheumatoid arthritis was caused, or made chronically worse, by his service-connected PTSD.  The Board also directed that the examiner should opine as to whether the Veteran had rheumatoid arthritis that was directly related to his active military service.

At the outset, the Board notes that in initially applying for VA disability compensation in November 2006, the Veteran sought service connection specifically for rheumatoid arthritis.  While private medical records show a diagnosis of rheumatoid arthritis in the 1950s and reference rheumatoid arthritis during the current claims period, the August 2011 VA examiner found no evidence of rheumatoid arthritis.  A June 2011 arthritis consultation report similarly noted that the Veteran's clinical presentation was suggestive of osteoarthritis.  The VA clinician indicated that the previous joint symptoms were incorrectly classified as rheumatoid arthritis, and were likely secondary to inflammatory bowel disease.  

In light of this evidence, the Board has re-characterized the Veteran's claim as one for service connection for arthritis, as indicated on the title page of this decision.  This is so because VA is responsible for considering alternate current conditions within the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim").  

A VA examination was conducted in August 2011, which examination included a review of the claims folder, a physical examination of the Veteran, x-rays, and blood tests.  The examiner noted associated central type erosive changes at the distal interphalangeal joint (DIP) joint, which were more consistent with reactive osteoarthritis than rheumatoid arthritis.  The examiner found no evidence of rheumatoid arthritis in the hips, knees, or wrists, but diagnosed the Veteran as having osteoarthritis of both hands.  

In a September 2011 deferred rating decision, the Appeals Management Center (AMC) requested that the VA examiner provide an addendum to her August 2011 opinion report that addressed whether the Veteran's osteoarthritis was related to his military service or was due to the natural aging process.  In providing the requested addendum, the VA examiner stated:  "Veteran has significant degenerative osteoarthritis of both hands.  This condition is not related to service connection and it is due to aging process."  The examiner's stated rationale was that the Veteran's service treatment records failed to indicate degenerative joint disease in service, that the Veteran was 82 years old, and that degenerative changes are common in joints due to the aging process.  

In a May 2012 supplemental statement of the case (SSOC), the AMC readjudicated the issue of entitlement to service connection for rheumatoid arthritis.  Curiously, in discussing the VA examination report, the AMC stated that "the examiner has opined that [the Veteran's] degenerative osteoarthritis of both hands is not related to [his] service connection (PTSD) and is due to the aging process."  The AMC thus determined that the evidence failed to show that the Veteran's rheumatoid arthritis was incurred in, caused or aggravated by service, or related to his service-connected PTSD.

Upon review of the VA examiner's addendum, the Board cannot, as did the AMC, read the above-quoted opinion as including an opinion that the Veteran's arthritis was not related to his PTSD, especially in light of the fact that the addendum request specifically stated that the examiner was to opine as to the likelihood that the Veteran's osteoarthritis was related to his military service and made no mention of requiring an opinion as to secondary service connection.

Furthermore, even if the examiner's opinion could be read as opining against a causal connection between the Veteran's PTSD and his rheumatoid arthritis, the examiner clearly did not address whether the Veteran's PTSD had made chronically worse his diagnosed arthritis.  Indeed, secondary service connection is a two-part issue that involves causation and/or aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).

Thus, because the VA examiner failed to specifically address whether the Veteran's arthritis was caused, or made chronically worse, by his service-connected PTSD, the Board finds that the August 2011 VA examination report and October 2011 addendum opinion are inadequate for rating purposes and not compliant with the terms of the Board's June 2011 remand.  Another remand is thus required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the VA examiner who examined the Veteran in August 2011 and obtain from her an addendum to her examination report that includes an opinion as to whether it is at least as likely as not the Veteran's service-connected PTSD has caused or made chronically worse any currently diagnosed arthritis.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (A review of the Virtual VA paperless claims processing system reveals that the Veteran's VA treatment records from the Ann Arbor VA Medical Center (VAMC) dated through April 2012 have been associated with the Veteran's paperless claims folder.  The VA examiner must also review these Virtual VA records prior to providing the requested opinion.)

The examiner should also provide an extended rationale for her opinion regarding the etiology of the Veteran's osteoarthritis, which opinion should include a discussion of the private treatment records showing a diagnosis of rheumatoid arthritis in the 1950s and of the Veteran's assertion that he has experienced arthritis symptoms since that time.  In doing so, the examiner should consider the records associated with the Veteran's claims folder and Virtual VA file since her October 2011 addendum opinion.

Regardless of whether the examiner's opinion is favorable or negative as to any question, the examiner must provide support for her opinions that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming her opinion.  Medical reasons to accept or reject the Veteran's assertion that arthritis symptoms have existed since at least the 1950s and that his arthritis is related to service or attributable to, or aggravated by, his PTSD should be set forth.

(If the August 2011 examiner is no longer available, or if that examiner or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination.  The examiner should also be asked to answer the questions posed in the preceding paragraphs.)

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of service connection for arthritis.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

